 

 

Case 3:20-cr-00141-TJC-JRK Document 48 Filed 09/21/21 Page 1 of 4 PagelD 1764

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CASE NO. 3:20-cr-141-TJC-JRK
Vv.
ROBERT ARTHUR GINDER
Counsel for Government: Counsel for Defendant:
Ashley Washington Mark Rosenblum

 

HONORABLE TIMOTHY J. CORRIGAN
UNITED STATES DISTRICT JUDGE

Courtroom Deputy: Marielena Diaz Court Reporter: Shannon Bishop
U.S. Probation: Amanda Henry

 

CLERK’S MINUTES
PROCEEDINGS OF: SENTENCING

Plea previously accepted.

Defendant adjudged guilty on Count Two of the Indictment.

Imprisonment: NINETY (90) MONTHS

The Court makes the following recommendations to the Bureau of Prisons:

Incarceration in FCI Coleman.

Defendant receive sexual offender treatment.

Defendant receive traditional mental health treatment.
Defendant participate in any available educational and vocational
programs.

 
 

 

Case 3:20-cr-00141-TJC-JRK Document 48 Filed 09/21/21 Page 2 of 4 PagelD 1765

Supervised Release: TEN (10) YEARS. However, after five (5) years of
supervised release, the Probation Office should
review defendant's progress on supervised
release to determine if it is still necessary

Special conditions of supervised release:

e Defendant shall participate as directed in a program of mental
health treatment.

e The defendant shall participate in psychosexual treatment and
submit to polygraph testing for treatment and monitoring
purposes. The defendant shall follow the probation officer's
instructions regarding the implementation of this court directive.
Further, the defendant shall contribute to the costs of such
treatment and/or polygraphs not to exceed an amount determined
reasonable by the Probation Officer based on ability to pay or
availability of third party payment and in conformance with the
Probation Office's Sliding Scale for Treatment Services.

e The defendant shall register with the state sexual offender
registration agency(s) in any state where he resides, visits, is
employed, carries on a vacation, or is a student, as directed by the
probation officer. The probation officer shall provide state
officials with all information required under Florida sexual
predator and sexual offender notification and registration statutes
(F.S. 943.0435) and/or the Sex Offender Registration and
Notification Act (Title 1 of the Adam Walsh Child Protection and
Safety Act of 2006, Public Law 109 248), and may direct the
defendant to report to these agencies personally for required
additional processing, such as photographing, fingerprinting, and
DNA collection.

e The defendant shall have no direct contact with minors (under the
age of 18) without the written approval of the probation officer and
shall refrain from entering into any area where children frequently
congregate including: schools, day care centers, theme parks,
playgrounds, etc.

 
 

 

Case 3:20-cr-00141-TJC-JRK Document 48 Filed 09/21/21 Page 3 of 4 PagelD 1766

e The defendant is prohibited from possessing, subscribing to, or
viewing any video, magazines, or literature depicting children in
the nude and/or in sexually explicit positions.

e Without prior written approval of the probation officer, the
defendant is prohibited from either possessing or using a computer
(including a smart phone, a hand held computer device, a gaming
console, or an electronic device) capable of connecting to an online
service or an internet service provider. This prohibition includes a
computer at a public library, an internet cafe, defendant's place of
employment, or an educational facility. Also, defendant is
prohibited from possessing an electronic data storage medium
(including a flash drive, a compact disk, and a floppy disk) or using
any data encryption technique or program. If approved to possess
or use a device, defendant must permit routine inspection of the
device, including the hard drive and any other electronic data
storage medium, to confirm adherence to this condition. The
United States Probation Office must conduct the inspection in a
manner no more intrusive than necessary to ensure compliance
with this condition. If this condition might affect a third party,
including defendant's employer, defendant must inform the third
party of this restriction, including the computer inspection
provision.

e The defendant shall submit to a search of his person, residence,
place of business, any storage units under his control, computer,
or vehicle, conducted by the United States Probation Officer at a
reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a
condition of release. The defendant shall inform any other
residents that the premises may be subject to a search pursuant to
this condition. Failure to submit to a search may be grounds for
revocation.

e The defendant shall provide the probation officer access to any
requested financial information.

e The defendant shall be prohibited from incurring new credit
charges, opening additional lines of credit, or obligating himself for
any major purchases without approval of the probation officer.

 
 

 

Case 3:20-cr-00141-TJC-JRK Document 48 Filed 09/21/21 Page 4 of 4 PagelD 1767

Defendant shall cooperate in the collection of DNA as directed by the probation
officer.

Drug testing is suspended.

Special Assessment: $100.00 to be paid immediately.
Restitution deferred until further Order of the Court.

Counts One, Three and Four of the Indictment are dismissed.
Defendant advised of right to appeal and to counsel on appeal.

Defendant is remanded to the custody of the U.S. Marshal.

Date: September 21, 2021 Time: 9:35 a.m. — 10:38 a.m.

 
